Citation Nr: 1330940	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  09-00 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for chronic obstructive pulmonary disease (COPD).  

2.  Whether new and material evidence has been received to reopen a claim of service connection for cataracts.  

3.  Entitlement to a compensable rating for bilateral hearing loss.  

4.  Entitlement to increases in the "staged" ratings (of 50 percent prior to June 15, 2010, and 70 percent from that date) assigned for the Veteran's variously diagnosed psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

5.  Entitlement to an effective date earlier than June 15, 2010 for the grant of a total disability rating for individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to April 1963.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2008 and October 2010 rating decisions by the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, continued a 50 percent rating for the Veteran's service-connected variously diagnosed psychiatric disability.  The October 2010 rating decision granted entitlement to a TDIU rating, effective June 15, 2010.  

For clarification, the Board notes that an October 2010 supplemental statement of the case awarded an increased "staged" rating of 70 percent for the Veteran's variously diagnosed psychiatric disability, effective June 15, 2010 (date of VA examination).  However, there was no corresponding rating decision implementing the increased rating.  Accordingly, in April 2012, the RO provided a rating decision for administrative purposes only reflecting the award of the increased 70 percent rating for the Veteran's variously diagnosed psychiatric disability.  The issue has been characterized so that both ratings are before the Board.  
The Veteran testified before the undersigned Acting Veterans Law Judge in a video conference hearing in March 2013; a transcript of the hearing is of record.  

The issues of entitlement to service connection for hypertension and for a kidney condition have been raised by the record (in October 2006 and June 2007, respectively), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of service connection for COPD, an increased rating for bilateral hearing loss, an increased rating for the Veteran's variously diagnosed psychiatric disorder, and an effective date earlier than June 15, 2010 for the grant of TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  A perfected, but withdrawn, appeal of a February 2002 rating decision denied the Veteran service connection for cataracts, based essentially on findings that it was not shown in service or due to ionizing radiation.  

2.  Evidence received since the February 2002 rating decision denying service connection for cataracts, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim, or raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The February 2002 rating decision denying the claim for service connection for cataracts is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2013).  

2.  New and material evidence has not been received since the last final decision on the claim for service connection for cataracts, so the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must notify the claimant of the evidence and information that is necessary to establish his entitlement to service connection.  In that regard, the Court noted that VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  The Court further stated that the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the Board finds that all required VCAA notice was furnished to the Veteran.  The record shows that in an October 2011 letter, the Veteran was informed of the information and evidence necessary to warrant entitlement to service connection.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  Quartuccio, 16 Vet. App. at 187; Charles v. Principi, 16 Vet. App. 370 (2002).  The October 2011 letter also provided notice of what type of information and evidence was needed to substantiate the claim, to include the reasons for the prior denial for cataracts in accordance with Kent.  The letter also gave notice of the types of evidence necessary to establish a disability rating and effective date for the cataracts.  

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

The Board also finds that all necessary development of evidence has been completed.  VA has obtained the Veteran's service treatment records and available post-service treatment records, including records from the Social Security Administration (SSA).  

The Veteran did not undergo a VA examination for his service connection claim being denied in this decision.  Such examination, however, is not required in this case.  The duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach unless a previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  

The Veteran has also been afforded a hearing before the Board in which he presented testimony regarding the issues decided herein; he was represented during that hearing by a service representative.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

In the present case, the Acting VLJ asked specific questions directed at identifying what new evidence the Veteran had submitted to reopen and substantiate his claim for service connection for cataracts, and to identify the basis for his claim.  Neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been met. 

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that the duty to notify and the duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

B. 
Legal Criteria, Factual Background, and Analysis

The Board has reviewed all the evidence in the claims file and electronic Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

New and Material Evidence

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition. 38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Prinicipi, 3 Vet. App. 510, 513 (1992).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

By way of background, the Board observes that the RO denied entitlement to service connection cataracts in a February 2002 rating decision on the basis that such was not in service or due to ionizing radiation as alleged.  Although the Veteran perfected an appeal regarding this matter, he withdrew his claim in March 2006, and as such, it became final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  The Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no new and material evidence pertaining to the Veteran's claim for service connection for cataracts was received prior to the expiration of the appeal period stemming from the February 2002 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

At the time of the February 2002 rating decision, the record contained evidence that the Veteran had a diagnosis of posterior capsular cataracts and evidence of the Veteran's contentions that he was exposed to ionizing radiation in service and that such exposure caused his posterior capsular cataracts.  The claim was denied by the RO in a February 2002 rating decision, and in the corresponding February 2003 Statement of the Case (SOC) and the August 2003, March 2005 and July 2005 Supplemental Statements of the Case (SSOCs), because there was no competent evidence relating the Veteran's posterior capsular cataracts to service, to include exposure to ionizing radiation. 

The evidence added to the record since the February 2002 rating decision and the February 2003 SOC and August 2003, March 2005 and July 2005 SSOCs includes VA treatment records, including a March 2007 Agent Orange Registry Examination report that noted the Veteran had bilateral cataract surgery removal of posterior capsular cataracts in 2001.  The record also includes the Veteran's testimony that he had cataract surgery in 2001 and that he has a diagnosis of bilateral posterior cataracts.  To the extent the Veteran has submitted evidence and testimony that he had bilateral cataract surgery removal of posterior capsular cataracts in 2001, such is new as it was not before previous decisionmakers.  However, this evidence is not material for purposes of reopening the claim for service connection for cataracts because it does not relate to the basis for the prior final denial - evidence that the Veteran's cataracts are related to service, to include as due to ionizing radiation.  In fact, there has been no competent evidence submitted since the prior final denial relating the Veteran's cataracts to service or to ionizing radiation.  

To the extent the Veteran contends that his cataracts are due to his service and ionizing radiation, the Board finds such assertions are simply cumulative of evidence that was already of record at the time of the 2002 denial and corresponding SOC and SSOCs as the Veteran had made the same arguments at that time.  Moreover, these statements are not competent evidence relating the Veteran's posterior capsular cataracts to his military service, to include exposure to ionizing radiation, because laypersons without appropriate medical training and expertise are not competent to render an opinion on a complex medical matter such as the etiology of cataracts.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layman is generally not capable of opining on matters requiring medical knowledge).  

Under these circumstances, the Board concludes that the criteria for reopening the claim of service connection for cataracts are not met, and that the February 2002 denial of this claim remains denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  



ORDER

As new and material evidence to reopen the claim for service connection for cataracts has not been received, the appeal is denied.  


REMAND

Regarding the Veteran's claim for an increased rating for his variously diagnosed psychiatric disability, although the Veteran's symptomatology appears to warrant an increased (70 percent) rating throughout the appeal period, the Board observes that further development is required prior to adjudicating the matter.  

The Veteran was last afforded a VA examination for his psychiatric disorder in June 2010, over three years ago.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  At the March 2013 video conference hearing, the Veteran testified that his psychiatric disorder has worsened since the last examination.  

Because there may have been changes in the Veteran's condition, the Board finds that a new examination is necessary to fully and fairly evaluate the Veteran's claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of the duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Because resolution of the Veteran's claim for an increased rating for his variously diagnosed psychiatric disability may have impact on his claim for an earlier effective date for a TDIU rating, consideration of the effective date of the TDIU rating must be deferred pending resolution of the other claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  

Regarding the issues of service connection for COPD and a compensable rating for bilateral hearing loss, in January 2009 correspondence, the Veteran indicated he did not want a hearing.  However, in his March 2009 VA Form 9, the Veteran requested a local hearing before a member of the Board.  Notably, the Veteran was afforded a video conference hearing in March 2013, but the hearing did not address the issues of service connection for COPD and a compensable rating for bilateral hearing loss.  As there is no indication the Veteran no longer desires a hearing regarding these issues, his request for a hearing should be honored; therefore, the Board is without discretion and must remand the claims.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.707 (2012).  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any outstanding VA or private treatment records pertaining to his psychiatric disorder.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file, to include VA treatment records for the Veteran's psychiatric disorder since April 2012.  The RO must make at least two requests to any custodian of private records in an effort to obtain such records, unless it is made evident by the first request that a second request would be futile in obtaining such records.  Any negative response should be in writing and associated with the claims file.  

2. Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge of the current symptomatology associated with his variously diagnosed psychiatric disorder.  He should be provided an appropriate amount of time to submit this lay evidence.  

3. Schedule the Veteran for a VA psychiatric examination to determine the current severity of his variously diagnosed psychiatric disorder.  The examiner must review the claims file in conjunction with the examination.  The examination report should include a detailed account of all psychiatric pathology found to be present as well as a mental status examination.  All tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's service-connected psychiatric disorder and indicate the impact of his psychiatric disorder on occupational and social functioning.  

4. Regarding the matters of service connection for COPD and a compensable rating for bilateral hearing loss, after receiving clarification from the Veteran as to the type of hearing he desires, the RO should take appropriate steps to schedule the Veteran for the appropriate requested hearing before a member of the Board.  Notification of the scheduled hearing should be sent to the Veteran's latest address of record, and a copy of the notice should be associated with the Veteran's claims file.  Thereafter, if indicated, the matters should be returned to the Board for the purpose of appellate disposition.  The Board does not intimate any opinion as to the merits of the issues, either favorable or unfavorable, at this time.  

5. After the development requested above, and any additional development deemed necessary, the RO should then readjudicate the Veteran's claims (including the claim for an earlier effective date for TDIU in light of an award for an increased rating for the Veteran's variously diagnosed psychiatric disorder at an earlier effective date).  If the benefits sought on appeal remain denied, the Veteran and his attorney should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


